Citation Nr: 1508982	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran was afforded a hearing before a Decision Review Officer in December 2005.

The Board remanded this case in March 2009.  It was returned to the Board but remanded again in January 2011, June 2011, and June 2012 in order to complete the development requested by the first remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2009 the Board determined that the Veteran should be afforded a VA examination to determine the effect of his service-connected disorders (chronic sinusitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) on his ability to secure and follow a substantially gainful occupation.  The examiner was requested to opine as to whether the Veteran's service-connected disorders precluded him from securing and following a substantially gainful occupation.  In rendering this opinion, the examiner was requested to specifically address whether, and to what extent, the Veteran's chronic sinusitis affected his allergies and, ultimately, his ability to work.

In January 2011 the Board again remanded the claim, instructing a VA examiner provide an opinion as to the effect of the Veteran's service-connected disorders (chronic sinusitis, tinea cruris, tinnitus, bilateral sensorineural hearing loss, and internal hemorrhoids) on his ability to secure and follow a substantially gainful occupation.  Based on a review of the claims file and the clinical findings from the three 2009 VA examination reports, the examiner was requested to provide an opinion as to whether the Veteran's service-connected disorders cumulatively precluded him from securing and following a substantially gainful occupation.  In rendering this opinion, the examiner was requested to address whether, and to what extent, the Veteran's chronic sinusitis affected his allergies and, ultimately, his ability to work. 

Then, in June 2011 the Board again remanded the claim.  The Board observed that although the examiner who had conducted the 2009 ear, nose and throat examination provided the Veteran with another examination and reviewed the record, he still did not provide an opinion as to whether or not the Veteran's service connected sinusitis affected his non-service connected allergies.  Instead, the examiner provided an opinion as to whether or not the non-service connected rhinitis affected the service-connected sinusitis.  The examiner found that it did, and that it would interfere with his ability to work.  He did not describe how or what the interference would be.  More importantly, the examiner failed to provide the requested opinion as to whether or not the Veteran's service-connected disabilities cumulatively prevented him from securing and following a gainful occupation.

Most recently, in June 2012 the Board remanded this claim.  The Board found that the examiner failed to provide the requested opinion as to whether or not the Veteran's service connected disabilities cumulatively prevented him from securing and following a gainful occupation.

While on remand, in May 2013 a private examiner indicated that due to the Veteran's asthma, bronchitis, sinusitis and rhinitis he was unable to work at any type of job and should be entitled to full benefits.  The Board observes that the Veteran's asthma and bronchitis are not service connected; however, rhinitis and sinusitis are service-connected disabilities.  A VA opinion was obtained in June 2014 indicating that there was partial loss of sense of smell and taste, but that the Veteran's sinusitis and allergic rhinitis by themselves would not interfere with both physical and sedentary employment.  In September 2014 the examiner indicated that allergic rhinitis and sinusitis were more likely than not related to service, and that nasal obstruction on the right side was more than 50 percent, but that the nasal condition by itself would not interfere with sedentary or physical employment.  In September 2014 the Veteran's allergic rhinitis was service connected.  

Unfortunately, the Board finds that the request for an examiner to address the cumulative effects of the Veteran's disabilities on his ability to obtain or maintain employment has not yet been obtained.  Therefore, this case must again be remanded in order to obtain the opinion as it was requested by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner should be provided access to the Veteran's electronic claims folder via VBMS and Virtual VA, and following a review of the record, should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities combine to preclude him from securing and following a substantially gainful occupation? 

The examiner should be reminded that the affects of the Veteran's individual service-connected disabilities on his employability have previously been discussed and do not need to be addressed again.  Instead, the benefit sought by the Veteran is based on the cumulative effects of his service-connected disabilities.  While it is possible that each of his disabilities, when considered individually, is not of such severity that they prevent the Veteran from being employed, it is also possible that when these disabilities combine that they do prevent employment.  That is why on this occasion, the examiner must address whether it is at least as likely as not that the combined effects of all of the Veteran's service-connected disabilities preclude him from obtaining or maintaining employment. 

The reasons and bases for any opinion should be provided.  If the examiner finds that he is unable to express the requested opinion without resorting to speculation, the reasons and bases for that opinion should be noted, as well as any missing evidence that might enable him to provide this opinion.

2.  After the completion of the development requested above, review the opinion that is obtained to ensure that it is complete and addresses the question as requested by the Board.  If not, return the report to the examiner for corrective action.

3.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



